Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Danielsson et al. (US 2013/0166271,  Danielsson hereinafter) in view of Hyunwoo Joe et al. “ FULL VIRTUALIZING MICRO HYPERVISOR FOR SPACECRAFT FLIGHT COMPUTER”, 2012, Hyunwoo  hereinafter, see applicant’s IDS filed on 03/09/2020) and Brown et al. (US 2010/0165874, Brown hereinafter).

As to claim 1, Danielsson teaches  method of testing (e.g., “simulating and/or testing”)  a physical hardware system (e.g., “a distributed avionics system”) ) by executing hardware system application software (e.g., “applications “. Also see FIG. 7, “A1”, para 101, “the simulation framework 110 comprise a test module 147 arranged to provide means for functional and behavioral testing of the one or more applications A1-A4 associated to the a number of virtual nodes 151-153 corresponding to the configuration of the target system” and  “simulating and/or testing a number of partitioned applications arranged to be periodically executed on a target system, wherein the target system is a distributed avionics system of an aerial vehicle” and “an entire target system can be virtually tested in a simulated operating environment using models of the operating environment”, “A simulation or test environment or system is referred to as a "host" environment or system and the intended execution environment or system is referred to as "target" environment. A target environment is the environment in which the software applications are intended to execute and/or is compiled to” in  para 32, 49-51. ), the method comprising: 
 	selecting (e.g., “to simulate “, “to provide control commands”) a proxy physical hardware system ( e.g., “one or more component” , “virtual nodes 151-153”) that matches aspects of the physical hardware system (e.g.,  para 95-96, “The simulation framework may comprise a virtual platform module 142 arranged to simulate one or more component of the target system i.e. distributed avionics computer system” and  “to provide control commands via the virtual platform module 142 to at least a first physical model descriptive of the fuel in the fuel tank and at least a second physical model descriptive of jet engine propulsion” , “The application service module 150 is arranged to host the partitioned target applications A1-A4 grouped in a number of virtual partitions 155-156 associated to a number of virtual nodes 151-153 corresponding to the configuration of the target system” in para 100-102, See FIG. 7); 

 	emulating, using the virtualization system, hardware components of the proxy physical hardware system in the proxy virtual machine (e.g., para 92-96, “a simulation module 140 arranged to provide coordinated activation of a number of functional modules comprised in the simulation framework 110”, “a virtual platform module 142 arranged to simulate one or more component of the target system i.e. distributed avionics computer system”, “to simulate behavior of one or more network 2 and/or communication bus arranged to interconnect the distributed avionics computer system” and  “a number of virtual partitions 155-156 associated to a number of virtual nodes 151-153 corresponding to the configuration of the target system” in para 102); 
 	executing a hardware abstraction software layer (e.g., “API”) in the proxy virtual machine (e.g., para 57, “an abstraction layer provided by an application programming interface (API) 20 located between application software in the IMA partitioning module and operating system OS”, and  “the number of system services provided by the simulation framework may correspond to one or more system service defined by the API of the ARINC 653 specification referred to as application executive (APEX)” and “Each of the number of wrapper layers are arranged to wrap services requested from the one or more applications A1-A4 via the APEX API onto the services provided by the simulation 
 	executing, by the hardware abstraction software layer of the virtualization system, the hardware system application software in the proxy virtual machine on the proxy physical hardware system (e.g., para 57-58, “an abstraction layer provided by an application programming interface (API) 20 located between application software in the IMA partitioning module and operating system OS. The API 20 may be arranged to provide a set of basic services to the set of applications required for performing their respective tasks and in order to communicate”, “the API may be arranged as an application executive APEX, conforming to the ARINC 653 specifications”) using at least one adapter (e.g., “W 1”, FIG. 8) that maps data between the proxy virtual machine and the hardware system application software (e.g., para 103, “the number of wrapper layers are arranged to wrap services requested from the one or more applications A1-A4 via the APEX API onto the services provided by the simulation framework 110 such as for example services related to process control and communication”); and 
 	testing, using the virtualization system, the physical hardware system by the executing the hardware system application software in the proxy virtual machine (e.g., para 101, “a test module 147 arranged to provide means for functional and behavioral testing of the one or more applications A1-A4 associated to the distributed avionics computer system.”).  
 	However, Danielsson does not teach  using a memory map that reproduces memory locations used by the proxy physical hardware system; the adapter that adapts differences in the physical hardware system as compared to the proxy physical hardware system.
 teaches executing, by a hardware abstraction software layer of a virtualization system, a hardware system application software in a proxy virtual machine on a proxy physical hardware system (e.g., see Figure 1 and  pages 3-4 “System Framework “, “Figure 1 shows the system architecture including the proposed hypervisor. We named the hypervisor as virtual machine monitor (VMM). As a guest system, RTEMS-based flight software running on ERC32 flight computer is selected “) using a memory map (see Figure 3)  that reproduces memory locations used by the proxy physical hardware system and using at least one adapter (see Figure 3)  that maps data between the proxy virtual machine and the hardware system application software (e.g., see page 5, “Memory Management “, “Figure 3 Memory Mapping of VMM “,  “VM is mapped to the data, code, and heap sections in user space “, “dynamically allocate memory “, “VM can use mmap() function for the allocation” ). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Danielsson  by adopting the teachings of Hyunwoo  to  “ improve reusability of pre-proven flight software from previous space missions..” (see “Conclusion” in page 8, Hyunwoo).

Brown teaches selecting (e.g., “to allow “) a proxy physical hardware system  (e.g., “210”, “220”,“230”, FIG. 2, see para 37, “virtualization, virtual resources are composed from physical resources and operate as proxies for physical resources, e.g., memory, disk drives, and other hardware components with architected interfaces/functions, having the same external interfaces and functions” and “to allow virtualization of I/O operations and I/O resources. That is, with regard to I/O virtualization (IOV), a single physical I/O unit may be shared by more than one SI” in para 40) that matches aspects of a physical hardware mapping data structures maintained by the virtualization layer 240”) between a proxy virtual machine (e.g., “230”, FIG. 2) and the hardware system application software (e.g., “210”, FIG. 2, see para 38, “virtualized system, an application 210 communicates with a system image (SI) 220 which is a software component, such as a general or special purpose operating system, with which specific virtual and physical resources are assigned. The system image 220 is associated with a virtual system 230 which is comprised of the physical or virtualized resources necessary to run a single SI instance, e.g., virtualized processors, memory, I/O adapters, storage, etc.”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further  modify the method of Danielsson and Hyunwoo  by adopting the teachings of Brown  to  allow “ routing traffic of a particular priority group from a single-root virtual hierarchy to a particular virtual link in the plurality of the virtual links based on the first mapping data structure and second mapping data structure” (see “para 3, Brown).


As to claim 2, Danielsson teaches  wherein the hardware abstraction software layer comprises an ARINC 653 operating system (e.g., para 58, “the API may be arranged as an application executive APEX, conforming to the ARINC 653 specifications. The implementation of the 

As to claim 3, Danielsson teaches  wherein the at least one adapter executes in the hardware abstraction software layer (para 103, see FIG. 8).  

As to claim 4, Danielsson teaches  wherein the at least one adapter executes in the proxy virtual machine (para 104-105, see FIG. 8).  

As to claim 5, Danielsson teaches  wherein the at least one adapter comprises a first adapter that executes in the software abstraction layer and a second adapter that executes in the proxy virtual machine (e.g., para 103, “one or more applications associated to the target system are provided with a wrapper layer W1-W4. The wrapper layers associated to the one or more applications A1-A4 are arranged to provide an interface to the functional modules of the simulation framework 110”).  

As to claim 6, Danielsson teaches    wherein the physical hardware system comprises an avionics system comprising a plurality of line replaceable units (e.g., para  96 and  100-101, “the set of subsystems of the aerial vehicle AVS, such as for example a mathematical model describing a fuel system with associated variables relating to fuel consumption, maximum fuel capacity and current fuel supply. The physical models may further comprise models 

As to claim 7, Danielsson teaches   modifying the physical hardware system based on the testing to produce a modified physical hardware system; and deploying the modified physical hardware system (e.g., see FIG. 7,  para 100-101, “a test module 147 arranged to provide means for functional and behavioral testing of the one or more applications A1-A4 associated to the distributed avionics computer system”, “a number of predetermined test scripts, configurable scripts and/or test functions which may be activated and/or manipulated by a user of the simulation framework 110. As an example the test module may 147 provide a fault-injection-test functionality allowing one or more fault condition to be inputted to one or more of the target applications during simulation run-time in order to test robustness”).  

As to claim 8, Danielsson teaches   wherein the obtaining the proxy physical hardware system that matches the physical hardware system comprises obtaining a proxy physical hardware system that has at least a same processor as a processor of the physical hardware system (see FIG. 7 and 8, para 101-103).  

As to claim 9, Danielsson teaches  wherein the constructing, in the virtualization system, the proxy virtual machine from the proxy physical hardware system comprises emulating at least a processor of the proxy physical hardware system (e.g., para 96, “a simulated physical operating environment”, see FIG. 7).  

As to claim 10, Danielsson teaches   wherein the obtaining the proxy physical hardware system that matches the physical hardware system proceeds without access to a specification of the physical hardware system (e.g., para 96, “the virtual platform module 142 may be arranged to provide simulation of additional components”, see FIG. 7).  

As to claim 11, Danielsson teaches    simulating at least one vehicle physical hardware system using the virtualization system to train users of the vehicle physical hardware system (e.g., para 97-101, “The models associated to the environment may relate to models of aerodynamic effects acting on the aerial vehicle based on variables such as for example altitude, attitude and actuator positions. The models of aerodynamics may for example comprise six degrees of freedom (6-DOF) flight dynamics”, “The test module may for example comprise a number of predetermined test scripts, configurable scripts and/or test functions which may be activated and/or manipulated by a user of the simulation framework 110. As an example the test module may 147 provide a fault-injection-test functionality allowing one or more fault condition to be inputted to one or more of the target applications during simulation run-time in order to test robustness”).  


As to claim 12, see rejection of claim 1 above. Danielsson teaches  further a system for testing a physical hardware system (see FIG. 7 and 8).

As to claims 13-20, see rejection of claims 2-9 above. 

As to claim 21, see rejection of claim 1. Danielsson teaches  further training a person to operate a physical hardware system by training the person to operate executing hardware system application software on an emulated proxy physical hardware system in a proxy virtual machine (e.g., para 133, “the host system can be coupled to an assembly cockpit mock-up assembly. The cockpit mock-up assembly may comprise various components typically found in the cockpit of aerial vehicles such as knobs, joysticks, display devices and gages. The components may be coupled to the host system to provide means for simulated flight in real-time based on the orchestration of target application in the host system” and “a primary flight data (PFD) display arranged to provide visual information based on ARINC 661 display data streams provided from target applications and/or a simulated physical operating environment “, “The models associated to the environment may relate to models of aerodynamic effects acting on the aerial vehicle based on variables such as for example altitude, attitude and actuator positions. The models of aerodynamics may for example comprise six degrees of freedom (6-DOF) flight dynamics” in para 96-97), and training the person, using the virtualization system, to operate the physical hardware system by training the person to operate the executing the hardware system application software in the proxy virtual machine (e.g., para 53, “The set of subsystems of the aerial vehicle AVS may comprise 

As to claim 22, Danielsson teaches   wherein the physical hardware system comprises a vehicle physical hardware system (e.g., para 53, “distributed avionics computer system integrated into systems/components of the aerial vehicle 1”).  

As to claim 23, Danielsson teaches   wherein the vehicle comprises an aircraft, and wherein the virtualization system comprises a flight simulator (e.g., para 30, “a flight simulator comprising an avionics applications host system according to any of claims 1-11, wherein the avionics application host system comprise an input module arranged to provide means to input control commands associated to simulated flight operations and wherein the avionics application host system comprise display means arranged to provide visual feedback based on the simulated flight operations”).

Response to Arguments

 Rejection of Claims under 35 U.S.C. 6 103



 	 “Danielsson fails to teach or suggest at least "selecting a proxy physical hardware system that matches aspects of the physical hardware system", as claimed.”.
the examiner respectfully disagrees and submits that  Danielsson teaches 
selecting (e.g., “to simulate “, “to provide control commands”) a proxy physical hardware system ( e.g., “one or more component” , “virtual nodes 151-153”) that matches aspects of the physical hardware system (e.g.,  para 95-96, “The simulation framework may comprise a virtual platform module 142 arranged to simulate one or more component of the target system i.e. distributed avionics computer system” and  “node S1-S4 of the target system may be arranged to execute a partitioning real-time operating system RTOS, compliant with ARINC 653 “, “to provide control commands via the virtual platform module 142 to at least a first physical model descriptive of the fuel in the fuel tank and at least a second physical model descriptive of jet engine propulsion” ,  “The application service module 150 is arranged to host the partitioned target applications A1-A4 grouped in a number of virtual partitions 155-156 associated to a number of virtual nodes 151-153 corresponding to the configuration of the target system” in para 57 , 100-102, See FIG. 7). Therefore, these  teachings of Danielsson suggests selecting a proxy physical hardware system that matches aspects of the physical hardware system " by the external device therebetween”.” (emphasis added). Applicant is reminded that rejections are based on references as a whole and not just the cited passages.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the 



Applicant argues in pages 8-9 that:
“IV. The Cited Art Fails to Teach or Suggest an Adapter That Adapts Differences in a 
Physical Hardware System as Compared to a Proxy Physical Hardware System 

 In response, Brown (US 2010/0165874) is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194